ORDER

PER CURIAM:
Appellant Ty D. Cowan appeals from a judgment of the trial court determining pa-*581temity and assessing child support and public aid reimbursement. Appellant contends on appeal that the trial court did not have subject matter jurisdiction over the instant matter because the minor child was not named in the caption of the Petition. We find that, in the circumstances of this case, the Petition did adequately set out a claim for paternity, and child support and public aid reimbursement.
The judgment of the trial court is affirmed. Rule 84.16(b).